353 Pa. Superior Ct. 137 (1986)
509 A.2d 373
COMMONWEALTH of Pennsylvania
v.
Joseph Martin ROEDER, Appellant.
Supreme Court of Pennsylvania.
Submitted February 10, 1986.
Filed May 16, 1986.
*138 Janice L. Hambridge, Assistant Public Defender, Williamsport, for appellant.
Brett O. Feese, District Attorney, Williamsport, for Com., appellee.
Before CAVANAUGH, WATKINS and LIPEZ, JJ.
WATKINS, Judge:
This case comes to us on appeal from the Court of Common Pleas of Lycoming county and involves defendant-appellant's appeal from a non-jury conviction on a charge of driving under the influence.
The defendant had applied to the District Attorney for acceptance into the Accelerated Rehabilitation Disposition program. This application was denied by the District Attorney. The defendant had a prior felony record involving drug delivery charges in 1971. Defendant argues that the District Attorney abused his discretion in refusing to admit him to the A.R.D. program. We disagree. The district attorney is provided discretion in administering the A.R.D. program. See Pa.Rule of Crim.Pro. 175, 176. We cannot conclude that his policy of refusing to permit offenders with a prior felony record into the program is an abuse of *139 discretion. This is so even though the felony conviction occurred thirteen years prior to the indicent giving rise to the driving while under the influence charge.
Judgment of sentence affirmed.